Citation Nr: 1506974	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  14-43 023	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 1, 1989 Board of Veterans' Appeal (Board) decision which denied entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

(Entitlement to an effective date earlier than June 22, 2010, for the grant of service connection for PTSD is addressed in a separate Board decision).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The moving party in this case served on active duty from January 1968 to January 1970.

In a February 1, 1989, decision, the Board denied entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The moving party seeks for the Board to revise this decision on the basis that the decision was clearly and unmistakably erroneous.

The moving party testified at a Board hearing in April 2013; the transcript is of record.


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD was denied by the Board in a February 1, 1989 decision.  

2.  The February 1, 1989, Board decision, which denied entitlement to an acquired psychiatric disorder to include PTSD, was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.


CONCLUSION OF LAW

The February 1, 1989, Board decision, which denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the notification and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

Criteria & Analysis

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on it's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE include the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In this case, the moving party contends that there was clear and unmistakable error in the February 1989 Board decision which denied entitlement to service connection for an acquired psychiatric disorder to include PTSD.

The relevant laws and regulations in effect in February 1989 with respect to awards of service connection were essentially unchanged from those in effect at present.  

38 U.S.C.A. § 1154(b) was in effect (albeit numbered § 354(b)), which has essentially remained unchanged:  In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 C.F.R. § 3.304(d).

On May 19, 1993, VA amended its regulations to create § 3.304(f) to establish the extent of evidence required to establish service connection for PTSD.  Prior to this date, however, no specific provision existed which addressed establishing service connection for PTSD.  New PTSD provisions were established in July 2010 per 38 C.F.R. § 3.304(f)(3) and 75 Fed. Reg. 39843-39852 (July 13, 2010).  

In December 1987, the moving party filed an original claim of service connection for "flash backs from Vietnam."  

In an April 1988 rating decision, service connection was denied for a "nervous condition."  Of record were the moving party's DD Form 214; service treatment records; an undated evaluation from Mt. Vernon Psychological Services received in December 1987; and, a March 1988 VA evaluation.  The RO determined that the moving party did not have any recognized life threatening traumatic events during his tour of duty in Vietnam nor sufficient symptomology associated with PTSD.  The RO determined that his diagnosed personality disorder was not a psychiatric disorder for which compensation was payable.  

The Board acknowledges that the moving party has also claimed CUE with respect to the April 1988 rating decision (see T. at 8).  However, it has been held that when the Board affirms a decision of the RO, that decision is subsumed by the final appellate decision.  The RO decision that has been affirmed by the Board becomes "part and parcel" of the final Board decision.  See 38 C.F.R. § 20.1104 ; Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993 (when a determination of the AOJ is affirmed by the BVA, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  Thus, the moving party may not properly raise a claim of CUE with respect to a RO decision that was the subject of a notice of disagreement leading to a Board decision.

In May 1988, the moving party submitted a statement in support of his claim.  

In a May 1988  'Deferred or Confirmed Rating Decision' the RO continued the denial of entitlement to service connection for PTSD.  

In June 1988, the moving party filed a notice of disagreement.  A statement of the case was issued in July 1988, and a substantive appeal was received in August 1988.  

In the February 1989 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  It was noted that the moving party and his representative (The American Legion) asserted that the moving party suffered from PTSD due to his experiences in Vietnam.  

The February 1989 Board acknowledged that the moving party served in Vietnam for 11 months and 27 days and that he was awarded the Vietnam Service Medal with four Bronze Service Stars and the Vietnam Campaign Medal with device.  

The February 1989 Board cited to the service treatment records that were negative with respect to symptoms, treatment or findings indicative of an acquired psychiatric disorder, to include his separation examination which reflected a normal psychiatric evaluation.  

The February 1989 Board acknowledged that the moving party was treated in July 1987 at the Mt. Vernon Psychological Services.  His presenting concern was work tension involving interpersonal relationships with fellow workers and supervisors.  He was reported as being hostile towards immediate supervisors and non-communicative with his co-workers.  He responded to those with authority by withdrawing.  The psychologist noted the moving party's tremendous emotional response upon disclosure of vivid incidences of trauma during his Vietnam service.  The diagnosis was PTSD.  

The February 1989 Board cited to the March 1988 VA psychiatric evaluation.  The moving party reported to the examiner his duties in Vietnam as handling automatic weapons and delivering light armor to the front.  He did not see active battle.  The memories which bothered him were experiences in hauling the ammunition, disagreements with a battery commander, and seeing an ammunition pile burn and blow up.  On mental status examination, the moving party's speech was normal and his communication was coherent and logical.  His emotional reactions were appropriate to the ideas discussed.  There was no evidence of severe depression.  The final diagnosis was a personality disorder, mixed type with adjustment difficulties.  

The moving party's May 1988 lay statement was summarized by the February 1989 Board decision, to include his description of various experiences in Vietnam.  He reported that while assigned to guard duty, he became disturbed with the possibility of shooting a soldier if he tried to escape.  The moving party reported that a sergeant, who had trained him replaced him on his detail, while the moving party was assigned elsewhere.  The sergeant was killed when a B-40 rocket struck the truck.  The moving party felt that it should have been him.  

The moving party's spouse submitted a letter in July 1988 which stated that in the 17 years of their marriage he had never mentioned Vietnam.  She felt that he did not want her to hear it and kept it inside.  She reported her belief that he felt guilty about a lot of the things that went on in Vietnam and that he tried to block it out.  

The February 1989 Board determined that an acquired psychiatric disorder, to include PTSD, was not present in service nor at separation from service.  While acknowledging the 1987 diagnosis of PTSD by a private physician, the Board found that the diagnosis was not corroborated during a subsequent psychiatric examination conducted by VA in 1988.  Furthermore, the Board found no evidence of a combat-related incident of sufficient magnitude to support a diagnosis of PTSD.  Thus, the Board concluded that entitlement to service connection for an acquired psychiatric disorder was not warranted.  

The crux of the moving party's CUE claim is that the Board should not have relied on the findings of the March 1988 VA examiner, arguing that such examination was essentially inadequate and faulty.  Also, it has been asserted that the Board should have given more credence to the lay statements of the moving party.  

The moving party takes issue with the diagnoses rendered by the March 1988 VA examiner and the findings by the VA examiner.  The moving party's representative stated in testimony before the Board that the VA " psychiatrist that initiated the exam in a blasé manner, basically said [the moving party] did not see active combat."  T. at 2.  

The March 1988 examiner noted in the report that the moving party reported no active battles but indicated being bothered by some memories of Vietnam.  The examiner recorded the experiences that the moving party recalled from his service in Vietnam.  A reading of the report does not support the assertion that the examiner concluded that the moving party did not see "active combat." Rather, the examiner was recording what was reported by the moving party - that he reported no "active battles."  The findings by the examiner appear to have been based on an interview of the moving party and a mental status examination, and the 1989 Board adjudicators found this examination report to be probative in finding that it did not corroborate the findings in the private evaluation.  

Any CUE allegations alleging duty to assist errors, whether due to perceived inadequate examiner reasoning or insufficient findings, cannot constitute the basis for a CUE claim.  38 C.F.R. § 20.1404(d)(2).  Any errors by doctors cannot constitute administrative error during the adjudication process which would require the prior decision to be reversed or amended.  38 C.F.R. § 3.105(b) (previous determinations which contain clear and unmistakable error will be reversed or amended).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, it is not certain that this evidence would have clearly and undebatably changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

As detailed hereinabove, in the February 1989 decision, the Board duly summarized and discussed the evidence that was of record at the time, which included service treatment records, the private psychiatric evaluation, the VA evaluation, and the lay statements of the moving party and his spouse.  The Board weighed the evidence of record, and while acknowledging the private diagnosis of PTSD, found that the diagnosis was not corroborated by a subsequent VA evaluation and that there was insufficient evidence of a combat-related incident to support a PTSD diagnosis.   

Thus, at most there is a reasonable disagreement with the manner in which the February 1989 Board weighed and evaluated the evidence; however, a claim of CUE on the basis that the previous adjudicator had improperly weighed and evaluated the evidence never rises to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  The moving party essentially disagrees with the objective findings of the February 1989 Board, but there is no indication that the Board overlooked the evidence then of record.  The current CUE claim would have this Board reweigh that evidence and arrive at a different conclusion but a claim of CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence never rises to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  The moving party essentially disagrees with the objective findings of the 1989 Board, but there is no indication that the 1989 Board overlooked the evidence then of record.  A CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The present case does not compel that conclusion.  The February 1989 Board decision was factually supportable by the record.  The Board considered the medical evidence, along with the lay statements of record, and determined that the evidence did not support a diagnosis of PTSD due to service.  38 C.F.R. § 20.1403(d)(3) notes that a disagreement as to how the facts were weighed or evaluated does not constitute CUE.  

With respect to the crucial matter of whether the 1989 Board failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown in this case.  While acknowledging the November 2010 VA psychologist's determination that the moving party has PTSD due to service and related to his fear of hostile military or terrorist activity while he was serving in Vietnam, such opinion was proffered subsequent to the new PTSD regulations implemented in July 2010.  See 38 C.F.R. § 3.304(f)(3) (2014) and 75 Fed. Reg. 39843-39852 (July 13, 2010).  Thus, while new PTSD regulations were issued subsequent to the February 1989 decision and were revised and refined in July 2010, this Board must look to the regulations that were in effect at the time of the issuance of the 1989 decision.  As detailed above, there were no specific provisions which addressed PTSD at the time the February 1989 Board decision was issued.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  Moreover, additional statements or opinions in support of his claim are not relevant with regard to the specific matter under consideration, which is CUE in the February 1989 Board decision.  "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. at 313.

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before the Board at the time of the February 1989 decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  

Thus, based on the following, the evidence does not support a finding that the February 1, 1989, Board determination was clearly and unmistakably erroneous in denying service connection for an acquired psychiatric disorder, to include PTSD.



ORDER

The February 1, 1989, Board decision, which denied entitlement to service connection for an acquired psychiatric disorder to include PTSD was not clearly and unmistakably erroneous.  The appeal is denied.



                       ____________________________________________
	ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



